JENICS, J.
I am for affirmance, upon the opinion of Gaynor, J., who presided at the Special Term. And save upon a single point, no further comment seems necessary. The learned justice held that section 65 of the act of 1855 (Laws 1855, p. 793, c. 427), as amended by chapter 448, p. 758, of the Laws of 1885, and made applicable to Kings county by chapter 217, p. 411, of the Laws of 1891, did not apply to the case at bar, but that the conveyances, referred to in the statute are those of lands assessed as nonresident. The Attorney General contends that this view is erroneous. But the Court of Appeals has sustained the justice. Bennett v. Peck, 112 N. Y. 649, 20 N. E. 571.
The judgment should be affirmed, with costs. All concur.